SEC File Nos.333-170605 811-22496 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 2 and Registration Statement Under The Investment Company Act of 1940 Amendment No.4 AMERICAN FUNDS GLOBAL BALANCED FUND (Exact Name of Registrant as Specified in Charter) One Market Steuart Tower, Suite 2000 San Francisco, California 94105-1409 (Address of principal executive offices) Registrant's telephone number, including area code: (415) 421-9360 Vincent P. Corti, Secretary American Funds Global Balanced Fund 333 South Hope Street Los Angeles, California90071-1447 (name and address of agent for service) Copies to: Eric A.S. Richards O'Melveny & Myers LLP 400 South Hope Street Los Angeles, California90071-2899 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City and County of San Francisco, and State of California, on the 23rd day of January, 2012. AMERICAN FUNDS GLOBAL BALANCED FUND By /s/ Michael J. Thawley (Michael J. Thawley, Vice Chairman of the Board) Pursuant to the requirements of the Securities Act of 1933, this amendment to Registration Statement has been signed below on January 23, 2012, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Eric S. Richter President and Trustee (Eric S. Richter) Principal Financial Officer and Principal Accounting Officer: /s/ Ari M. Vinocor Treasurer (Ari M. Vinocor) Trustees: Louise H. Bryson* Trustee Mary Anne Dolan* Chairman of the Board (Independent and Non-Executive) James G. Ellis* Trustee Leonard R. Fuller* Trustee William D. Jones* Trustee L. Daniel Jorndt* Trustee William H. Kling* Trustee John C. Mazziotta* Trustee John G. McDonald* Trustee Bailey Morris-Eck* Trustee /s/ Eric S. Richter President and Trustee (Eric S. Richter) Steven B. Sample* Trustee /s/ Michael J. Thawley Vice Chairman of the Board (Michael J. Thawley) *By /s/ Vincent P. Corti (Vincent P. Corti, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Timothy W. McHale (Timothy W. McHale) POWER OF ATTORNEY I, Louise H. Bryson, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Investment Company of America (File No. 002-10811, File No. 811-00116) - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Jeffrey P. Regal Ari M. Vinocor each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at San Marino, CA, this 17th day of November, 2011. (City, State) /s/ Louise H. Bryson Louise H. Bryson, Board member POWER OF ATTORNEY I, Mary Anne Dolan, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - Capital Income Builder (File No. 033-12967, File No. 811-05085) - Capital World Growth and Income Fund, Inc. (File No. 033-54444, File No. 811-07338) - Capital World Growth and Income Fund - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Investment Company of America (File No. 002-10811, File No. 811-00116) - The New Economy Fund(File No. 002-83848, File No. 811-03735) - The New Economy Fund - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Jeffrey P. Regal Ari M. Vinocor Neal F. Wellons each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 16th day of November, 2011. (City, State) /s/ Mary Anne Dolan Mary Anne Dolan, Board member POWER OF ATTORNEY I, James G. Ellis, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman M. Susan Gupton Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 22nd day of August, 2011. (City, State) /s/ James G. Ellis James G. Ellis, Board member POWER OF ATTORNEY I, Leonard R. Fuller, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - The American Funds Income Series – U.S. Government Securities Fund (File No. 002-98199, File No. 811-04318) - American Funds Insurance Series (File No. 002-86838, File No. 811-03857) - American Funds Money Market Fund (File No. 333-157162, File No. 811-22277) - American Funds Mortgage Fund (File No. 333-168595, File No. 811-22449) - American Funds Short-Term Tax-Exempt Bond Fund (File No. 033-26431, File No. 811-05750) - American Funds Target Date Retirement Series (File No. 333-138648, File No. 811-21981) - American Funds Tax-Exempt Fund of New York (File No. 333-168594, File No. 811-22448) - The American Funds Tax-Exempt Series II – The Tax-Exempt Fund of California (File No. 033-06180, File No. 811-04694) - American High-Income Municipal Bond Fund (File No. 033-80630, File No. 811-08576) - American High-Income Trust (File No. 033-17917, File No. 811-05364) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Bond Fund of America (File No. 002-50700, File No. 811-02444) - Capital World Bond Fund (File No. 033-12447, File No. 811-05104) - Intermediate Bond Fund of America (File No. 033-19514, File No. 811-05446) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - Limited Term Tax-Exempt Bond Fund of America (File No. 033-66214, File No. 811-07888) - Short-Term Bond Fund of America (File No. 333-135770, File No. 811-21928) - The Tax-Exempt Bond Fund of America (File No. 002-49291, File No. 811-02421) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman M. Susan Gupton Brian C. Janssen Dori Laskin Gregory F. Niland each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Marina del Rey, CA, this 27th day of August, 2011. (City, State) /s/ Leonard R. Fuller Leonard R. Fuller, Board member POWER OF ATTORNEY I, William D. Jones, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Balanced Fund (File No. 002-10758, File No. 811-00066) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Income Fund of America (File No. 002-33371, File No. 811-01880) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - The Investment Company of America (File No. 002-10811, File No. 811-00116) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman M. Susan Gupton each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at San Diego, CA, this 17th day of August, 2011. (City, State) /s/ William D. Jones William D. Jones, Board member POWER OF ATTORNEY I, L. Daniel Jorndt, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Investment Company of America (File No. 002-10811, File No. 811-00116) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Deerfield, IL, this 24th day of August, 2011. (City, State) /s/ L. Daniel Jorndt L. Daniel Jorndt, Board member POWER OF ATTORNEY I, William H. Kling, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Investment Company of America (File No. 002-10811, File No. 811-00116) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman Brian C. Janssen Jeffrey P. Regal Ari M. Vinocor each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Minneapolis, MN, this 17th day of November, 2011. (City, State) /s/ William H. Kling William H. Kling, Board member POWER OF ATTORNEY I, John C. Mazziotta, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Investment Company of America (File No. 002-10811, File No. 811-00116) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 24th day of August, 2011. (City, State) /s/ John C. Mazziotta John C. Mazziotta, Board member POWER OF ATTORNEY I, John G. McDonald, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Balanced Fund (File No. 002-10758, File No. 811-00066) - American Funds Fundamental Investors (File No. 002-10760, File No. 811-00032) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - EuroPacific Growth Fund (File No. 002-83847, File No. 811-03734) - EuroPacific Growth Fund - The Growth Fund of America, Inc. (File No. 002-14728, File No. 811-00862) - The Growth Fund of America - The Income Fund of America (File No. 002-33371, File No. 811-01880) - International Growth and Income Fund (File No. 333-152323, File No. 811-22215) - The Investment Company of America (File No. 002-10811, File No. 811-00116) - New Perspective Fund, Inc. (File No. 002-47749, File No. 811-02333) - New Perspective Fund - New World Fund, Inc. (File No. 333-67455, File No. 811-09105) - American Funds New World Fund, Inc. - SMALLCAP World Fund, Inc. (File No. 033-32785, File No. 811-05888) - SMALLCAP World Fund hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Brian D. Bullard Karl C. Grauman M. Susan Gupton Brian C. Janssen Jeffrey P. Regal each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Stanford, CA, this 15th day of November, 2011. (City, State) /s/ John G. McDonald John G. McDonald, Board member POWER OF ATTORNEY I, Bailey Morris-Eck, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Investment Company of America (File No. 002-10811, File No. 811-00116) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Butler, MD, this 19th day of August, 2011. (City, State) /s/ Bailey Morris-Eck Bailey Morris-Eck, Board member POWER OF ATTORNEY I, Steven B. Sample, the undersigned Board member of the following registered investment companies (collectively, the “Funds”): - AMCAP Fund (File No. 002-26516, File No. 811-01435) - American Funds Global Balanced Fund (File No. 333-170605, File No. 811-22496) - American Mutual Fund (File No. 002-10607, File No. 811-00572) - The Investment Company of America (File No. 002-10811, File No. 811-00116) hereby revoke all previous powers of attorney I have signed and otherwise act in my name and behalf in matters involving the Funds and do hereby constitute and appoint Vincent P. Corti Steven I. Koszalka Patrick F. Quan Courtney R. Taylor Julie E. Lawton Tanya Schneider Raymond F. Sullivan, Jr. Jennifer M. Buchheim Brian D. Bullard Karl C. Grauman each of them singularly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacities, all Registration Statements of the Funds on Form N-1A, any and all subsequent Amendments, or Post-Effective Amendments to said Registration Statement on Form N-1A or any successor thereto, and any supplements or other instruments in connection therewith, and generally to do all such things in my name and behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 as amended, and all related requirements of the U. S. Securities and Exchange Commission.I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. EXECUTED at Los Angeles, CA, this 24th day of August, 2011. (City, State) /s/ Steven B. Sample Steven B. Sample, Board member Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
